Citation Nr: 0216200	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches and 
blackouts, claimed as secondary to service-connected 
residuals of shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from October 1950 to 
February 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas. 

In April 2001, the Board remanded the claim to the RO for the 
purpose of obtaining additional medical evidence and to 
ensure that the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, was complied therewith.  The claim has since 
been returned to the Board for review.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been accomplished.  

2.  The veteran's service medical records are negative for 
findings of or treatment for blackouts or headaches.

3.  Nearly forty-three years after the veteran's release from 
active service, the veteran began suffering from blackouts 
and resultant headaches.  

4.  Medical evidence etiologically linking the veteran's 
blackouts and headaches with his military service or to a 
service-incurred injury has not been presented.



CONCLUSION OF LAW

Blackouts and headaches, claimed as secondary to service-
connected residuals of shell fragment wounds, were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran served in the US Marine Corps during the Korean 
War.  Twice during his tour of duty in Korea, he received 
shrapnel and machine-gun wounds.  Shortly after his release 
from service, he applied for VA compensation benefits.  A VA 
examination in May 1952 yielded diagnoses of:  Scar 
residuals, gunshot wounds, right thigh with damaged muscle 
group 14 right; scar residuals, gunshot wounds, left ala the 
nose, bridge of the nose, right upper eyelid, anterior aspect 
of the neck, left lateral aspect of the neck and left mastoid 
region, slightly disfiguring; scar residuals, gunshot wounds, 
right leg; scar residuals, gunshot wound, left buttock; scar 
residuals, gunshot wound, left thigh; scar residuals, gunshot 
wounds, left leg; scar residuals, gunshot wounds, left 
lateral thorax; scar residuals, gunshot wounds, posterior 
thorax; scar residuals gunshot wounds, right upper arm.  
Metallic retained foreign bodies were noted on x-rays of the 
sinuses and neck.

A July 1952 rating decision granted service connection for 
various disabilities, but service connection was not claimed 
or granted for a disability to include blackouts and 
headaches.  The veteran did not then complain of headaches or 
blackouts, and service connection was not granted for any 
type of neurological disorder.

In June 1999 the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, claiming that he was suffering 
from severe headaches and "having blackouts".  The veteran 
attributed these two manifestations to shrapnel in his head.  

In conjunction with his claim, the veteran's medical records 
were obtained.  The veteran's first treatment for blacking 
out occurred in March 1995.  Per the record, the veteran had 
a brief syncope event a few days after his first wife passed 
away.  He experienced a second event on March 29, 1995, after 
eating very little and having an alcoholic beverage.  Through 
the Wadley Regional Medical Center, the veteran underwent a 
CT brain scan in June 1997.  The reader of the examination 
reported that the test was normal for the brain.  Also 
reported were metallic pellets in the soft tissues of the 
neck, face, and left occipital region.  Shrapnel was not 
reported in the veteran's brain tissue.  Resulting from that 
examination and after further diagnostic studies, the veteran 
was diagnosed as suffering from a benign syncopal episode 
secondary to poor oral fluids and food intake.  A report from 
a Dr. J. A. Flattery, dated from January 1999, noted that the 
veteran had suffered from episodic syncopal episodes 
(dizziness).  He was told to add salt to his diet, his blood 
pressure elevated, and the dizziness disappeared. 

The veteran's VA medical records were also acquired.  These 
records did not show complaints of blackouts or headaches.  
They did note a history of syncope episodes. 

In August 1999, the veteran underwent a VA Brain and Spinal 
Cord Examination.  The veteran told the examiner that he has 
experienced numerous blackouts over a four or five year 
period of time.  He admitted that a specific reason for these 
blackouts had not been discovered.  Additionally, he stated 
that after the blackouts, he experienced a headache, which 
disappears spontaneously.  Upon completion of the exam, the 
doctor wrote the veteran was suffering from "recurrent 
idiopathic syncope, near syncope"  The doctor further 
opined:

The above is not felt to be related to 
the shrapnel wounds from 1951.  The 
"blackouts" did not occur until 
approximately four years ago and the 
duration in between is too great to allow 
reasonable association.

Additional VA medical records from 1999 to the present were 
obtained and reviewed.  These records show a history of 
syncope.  However, they do not show treatment for blackouts 
or treatment or complaints for headaches.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 
1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Additionally, the Court has held that generally, to prove 
service connection, a claimant must submit: 

(1)  medical evidence of a current 
disability, 
(2)  medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and 
(3)  medical evidence of a nexus between 
the current disability and the in-service 
disease or injury. 

See Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, medical evidence has not been presented or 
obtained that links the veteran's syncope episodes - 
blackouts - and the follow-up headaches with his military 
service.  The medical evidence does not insinuate that they 
have been caused by metallic fragments located in the 
veteran's head.  Instead, the private and VA medical records 
have suggested that the blackouts and headaches were due to 
such factors as irregular blood pressure, the lack of food, 
or stress.  

Additionally, there is no evidence of record showing that the 
veteran currently suffers from blackouts and headaches.  
While he does have a history of syncope episodes, he has not 
experienced a blackout since 1999, and that episode was 
attributed to the veteran's low blood pressure, not his 
service-connected injuries.

Nevertheless, the veteran has claimed that he suffers from 
blackouts and headaches, and that these manifestations are 
caused by injuries he received while in the Marine Corps.  
While the veteran has undoubtedly made these assertions in 
good faith, the veteran is not a medical expert.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  Thus, in absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Hence, while the 
veteran can testify about the headaches or blackouts he may 
be experiencing, or about symptoms he may be having, he may 
not self-diagnose a disability, disease, or disorder.  
Moreover, he can not offer an etiological opinion concerning 
those experiences.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As 
discussed above, the evidence in this case is against the 
claim for service connection for blackouts and headaches 
secondary to wounds received while in service.  The medical 
evidence does not link those disorders with the veteran's 
military service or with the metallic fragments imbedded in 
the veteran's head.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  The veteran's claim is thus denied.

II. Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 1999 rating decision, the February 2000 statement 
of the case, the May 2000 supplemental statement of the case, 
the Board's April 2001 Decision/Remand, and the June 2002 
supplemental statement of the case.  The veteran was also 
sent a letter by the RO in April 2002 requesting additional 
information and informing him that the RO would attempt to 
obtain any information pertinent to the case.  In various 
documents, the veteran has been informed of the evidence 
needed - particular medical evidence showing that he has a 
current disorder and that the disorder is related to his 
military service. 

Additionally, VA informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  A 
copy of the Board's April 2001 Decision/Remand was sent to 
the veteran and in a letter dated April 2002, the RO further 
discussed his claim.  That letter specifically requested that 
he provide the names and addresses of medical 
facilities/doctors where he had received treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records, but 
that it was his responsibility to ensure that the RO received 
the records.  Therefore, it is the conclusion of the Board 
that the VA has adequately notified the veteran of the 
evidence it would obtain and of the evidence that was 
necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
available VA medical treatment records and also acquired any 
available medical records that the veteran designated. 

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


ORDER

Entitlement to service connection for headaches and 
blackouts, claimed as secondary to service-connected 
residuals of shell fragment wounds, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

